DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-12 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/26/2021. The traversal is on the ground(s) that the plurality of claimed inventions would not cause a “serious burden” for search on the Examiner. 
	This is not found persuasive because searching for the plurality of distinct inventions, which include specific method steps and configurations that are different from that of the elected invention, would pose a serious search burden. For example, searching for the combination of method steps of claims 9-12, which includes providing “corrected” flow targets, would require a different field of search than the system claims of the elected invention. For at least these reasons, a serious search burden would have existed for the Examiner and these arguments are not considered persuasive. 
The requirement is still deemed proper and is therefore made FINAL. Claims 1-12, 14-18 and 20-22 are currently pending while Claims 9-12 and 14-18 are withdrawn.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a dead band flow control system” (Claim 20)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of Claim 21 (which depends on Claim 20) “a dead band flow control system” (from Claim 20) is being interpreted as a system that comprises a temperature control loop with a temperature controller and a flow control loop with a flow controller

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
3.	The disclosure is objected to because of the following informalities: 
In Par [0104], change “require” to -- required --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 21 recites the limitation "the downstream temperature sensor" in lines 2-3 which is considered indefinite because it is unclear which temperature sensor of the plurality of established 
	Claim 22 recites the limitation “the downstream temperature sensor” in lines 1-2 which is considered indefinite because it is unclear which temperature sensor of the plurality of established temperature sensors that this limitation is referring to. It is unclear if this limitation is referring to each and every temperature sensor or to a particular temperature sensor only. Furthermore, it is unclear from the wording of this claim what each position controller does with the determined “required pressure drop over each distribution valve” and if that determined required pressure drop is used to influence the set point or not. The metes and bounds of the claim are consequently unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olia et al. (US 2015/0176878 A1) (hereinafter “Olia”). 
	Regarding Claim 1, Olia teaches a once-through evaporator system (Fig. 1), comprising: 
	a plurality of once-through evaporator sections (1121-112n) (see Fig. 1); 
	each of the plurality of once-through evaporator sections comprising an upstream distribution valve (114) and a downstream temperature sensor (125) (see at least [0018] and Fig. 1); and a position controller (128) in communication with each distribution valve (see at least [0020] and Fig. 1).

	Regarding Claim 2, Olia also teaches that a temperature controller (126) provides the position controller with a flow set point (valve “position”) (see at least [0020]-[0022] and Fig. 1) and that the temperature controller biases the flow set point based on a feedforward signal (“feed forward signal”, (FF)) (see at least [0027] and Figs. 1, 4).

	Regarding Claim 6, Olia also teaches of a main control valve (108) supplying each of the plurality of once-through evaporator sections and of a feedwater controller (130) in communication with the main control valve (see at least [0020] and Fig. 1).

	Regarding Claim 7, Olia also teaches of a water separator (122) downstream of the plurality of once-through evaporator sections (see at least [0017] and Fig. 1).

	Regarding Claim 20, Olia also teaches of a water separator (122) with a water separator temperature sensor (125) downstream of the plurality of once-through evaporator sections (see at least [0018] and Fig. 1), wherein each distribution valve is in communication with a deadband flow control system (Note that in light of the 112(f) invocation above, “a dead band flow control system” (from Claim 20) is being interpreted as a system that comprises a temperature control loop with a temperature controller and a flow control loop with a flow controller. Olia teaches of a system that comprises a temperature control loop (control loop between temperature sensors (125) and controller (126)) with a temperature controller (126) and a flow control loop (control loop between valves (114) and controllers (128)) with a flow controller (128) (see at least [0018]-[0020] and Fig. 1) and accordingly meets this limitation as claimed.). 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Olia. 
	Regarding Claim 8, Olia teaches the once-through evaporator system of Claim 7 (see the rejection for Claim 7) in addition to a superheating system (124) that comprises a single superheater as shown in Fig. 1 (see at least [0017]-[0018] and Fig. 1). Olia fails to explicitly teach that the superheating system comprises “a plurality of superheaters” as is claimed. However, it has been held that a mere duplication of parts that does not produce a new and unexpected result has “no patentable significance” (see below). Therefore, merely duplicating parts in the prior art in a way that that would not have produced a new and unexpected would have constituted an obvious modification. 

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
                
                In the instant case, simply adding an additional superheater into the existing superheater system already taught by Olia such that at least two superheaters would be present instead of one would have produced the expected result of increasing superheating capacity. Thus, it is clear that such an addition would not have produced a new and unexpected result.
prima facie obvious to modify the system taught by Olia by adding an additional superheater into the existing superheater system already taught by Olia such that at least two superheaters would be present instead of one since such modification would have constituted an obvious duplication of parts which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Olia in view of Davis et al. (US 4,445,180) (hereinafter “Davis”).
	Regarding Claim 3, Olia teaches the once-through evaporator system of Claim 2 (see the rejection for Claim 2), but fails to explicitly teach of the positon controller and the temperature controller comprising a proportional-integral-derivative controller.
	Davis discloses a relatable control system for a boiler (see Abstract and Fig. 1) that comprises a plurality of controllers (controllers comprising elements (56) and the “CONTROL DEVICES” as shown in Fig. 1) that control all aspects of the boiler including temperature and feedwater control (see at least Col. 3 lines 15-30, Col. 15 line 41 - Col. 17 line 21 and Fig. 1) and teaches that the controllers may be operated with both feed forward control and feedback control (note that the feedback controller is a proportional-integral-derivative controller) (see at least Col. 3 lines 15-30, Col. 15 line 41 - Col. 17 line 21 and Fig. 1). Davis teaches that “The advantages of such a control means that subloop process changes are made simultaneously with load changes before subloop errors exist. Feedback controllers are used as a final trim on the process subloop to correct for minor non-linearities and static effects” (see Col. 3 lines 15-30).  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Olia which already comprises feed-forward type controllers by supplementing the existing controllers with proportional-integral-derivative .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Olia in view of Miszak (US 4,144,846).
	Regarding Claim 4, Olia teaches the once-through evaporator system of Claim 1 (see the rejection for Claim 2), but fails to explicitly teach that each of the plurality of once-through evaporator sections comprises an upstream flow meter to determine a flow rate therethrough. However, such configuration is known in the art. 
	Miszak discloses a relatable force-flow steam generator (Fig. 6) that comprises a once-through evaporator section (6). Miszak teaches of disposing a flow meter (3’) directly upstream of the once-through evaporator section and of connecting it to a sectional flow controller (68) such that the flow rate flowing through the once-through evaporator section can be measured (see at least Col. 5 lines 50-59 and Fig. 6). This arrangement is advantageous because it enables the comparison between “the received actual value and set point value signals to produce a control signal which is emitted for the control of the feed pump 1” (see at least Col. 3 lines 27-42, Col. 5 lines 50-59 and Fig. 6).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Olia by incorporating a flow meter upstream of each evaporator section that is each connected to a sectional flow controller based on the teachings of Miszak. Doing so would have enabled the measurement of the “actual value” of flow flowing through each evaporator section. Note that such modification would have necessarily resulted in the invention as claimed. 

. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Olia in view of Jensen (US 4,781,324). 
	Regarding Claim 21, to the extent that Claim 21 is understood in light of the 112(b) rejection set forth in this Office Action, Olia teaches the once-through evaporator system of Claim 20 (see the rejection for Claim 20), in addition to a temperature control loop (control loop between temperature sensors (125) and controller (126)) with a temperature controller (126) and a flow control loop (control loop between valves (114) and controllers (128)) with a flow controller (128) (see at least [0018]-[0020] and Fig. 1), wherein at least one temperature sensor (125) is in communication with the temperature controller (see Fig. 1). Olia fails to explicitly teach that the deadband control system sums the output of the at least one temperature sensor and the water separator temperature sensor and compares the sum to a deadband signal to determine a set point for the temperature controller, wherein the deadband control system combines the set point for the temperature controller with a feedforward signal for a flow controller set point (Note that this limitation is being interpreted as an intended use of the claimed apparatus that a prior art apparatus must be merely capable of doing to fulfill). 
	Jensen discloses a relatable control system for a fluid heating system (see Abstract and Fig. 1) that comprises a plurality of valves (32, 34, 36) in communication with a flow controllers (76, 78, 80) in addition to temperature sensors (40, 42, 44) in communication with a temperature controller (100). inter alia, provides means for equalizing outlet temperature while “maintaining a desired flow” (see at least Col. 2 lines 5-14). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Olia by configuring the system to use a deadband control system to determine a set point for the temperature controller by summing the output of the temperature sensors and comparing the sum to a deadband signal based on the teachings of Jensen. Doing so would have provided means for equalizing outlet temperature while maintaining a desired flow. Note that such modification would have necessarily resulted in a system that is capable of performing the intended uses of Claim 21 as claimed. Furthermore, note that Olia already employs the use of feed forward signals (FF) (see at least [0027] and the rejection for Claim 1) - thus the combination of the Olia and Jensen would have necessarily been able to combine the set point for the temperature controller with an existing feedforward signal for a flow controller set point as claimed (see at least [0027] of Olia, Col. 2 lines 15 - Col. 3 line 6 of Jensen and the rejection for Claim 1 above). 

Allowable Subject Matter
Dependent Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding Claim 22: To the extent that Claim 22 is understood in light of the 112(b) rejection set forth in this Office Action, the known prior art fails to anticipate or render obvious the combination of 
	However, Claim 22 stands rejected under 35 U.S.C. 112(b) (as presented above). Thus, the exact scope of Claim 22 is unclear and Claim 22 is consequently not in condition for allowance at this time. Note that this indication of allowable subject matter is subject to change depending on any change in the scope of the claim that may result from amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wittchow (US 4,869,210) is considered relevant to this application in terms of structure and use. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        6/17/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762